Per Curiam.
It has been repeatedly held by this court that in affidavits upon which are founded provisional reme*568dies, the evidence of the facts necessary to be established must be set out, and not mere conclusions from such evidence drawn by the affiant and which evidence is nowhere set forth.
If the conclusions of the affiant are to be drawn from communications, whether written or verbal, the communications must be set forth in order that the court may see that the deductions of the affiant are well founded. Any other rule would be making the affiant the sole judge as to whether the evidence which he had in his possession was sufficient to entitle him to the relief sought.
In the case at bar the affiant swears to nothing but conclusions based upon evidence of which the court is entirely ignorant, and whether it is sufficient to justify the conclusions drawn we have no means of judging.
Such allegations may be good in a complaint but are entirely useless in an affidavit whose office it is to place before the court the evidence from which it may draw its conclusions.
Order appealed from should be reversed and motion granted vacating attachment with costs of appeal and' motion.